DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 2-21 are rejected under 35 U.S.C. §103 as being unpatentable over Venkatraman et al (US Patent Application Publication No. 2016/0253679, hereafter referred to as “Venkatraman”) in view of Ellard et al (US Patent No. 5,991,758, hereafter referred to as “Ellard”).    

Regarding independent claim 2:  Venkatraman teaches A system for attributing data to entities using disparate data sets, the system comprising: a memory device configured to store a set of instructions; and one or more processing devices configured to execute the set of instructions to perform operation that include: (See Venkatraman Fig. 1 teaching the use of an exemplary server #120 computing environment including processors #121 and memory #122, and an exemplary client/user device #130 including processors #131 and memory #132.) receiving a set … at a database that comprises a plurality of records, the set of records associated with an entity; (See Venkatraman Fig. 4 #402 and [0063] teaching the “Harvesting and Crawling” of data, then Fig. 4 #404 and [00063] teaching the clean-up and storage of data in the #406 Online Brand Abuse DB, it being noted that a database is comprised of records [see [0011] or the Microsoft Dictionary p. 141 definition of “database”].  Also see Fig. 4 #408 and [0063] teaching a module element for extracting entity and attribute information, and storing information regarding entities in ERD [Entities and Relations Database] #410.) identifying a set of matching records between the plurality of records of the database and the set of records associated with the entity based on an attribute; (See Venkatraman Fig. 4 #412, 414 and [0063] teaching attribute matching and adding updated #416 or New #418 entity/relations records in the ERD #410.) and attributing the set of matching records between the plurality of records of the database and the set of records to the entity associated with the set of records in response to the identifying the set of matching records. (See Venkatraman paragraph [0013] in the context of Fig. 4 and [0063] teaching the comparison of brand data records against a control set of data stored in a database, it being noted that a record is a data structure and that databases are comprised of records.)
However, Venkatraman does not explicitly teach that received data is in “record” format.  Ellard, though, teaches … of records …; (See Ellard Abstract teaching the obtaining a data record from an information source, and col. 5 lines 47-51 discussing the use of “data records from information sources”.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Ellard for the benefit of Venkatraman, because to do so provided a designer with options for implementing a system that facilitated an association of data records with one or more databases and rapid accessing and cross-referencing to other relevant pieces of data about the same entity, as taught by Ellard in col. 1 lines 6-17.  These references were all applicable to the same field of endeavor, i.e., management of databases and data resources.  

Regarding claim 3:  Venkatraman teaches wherein the attributing the set of matching records to the entity further comprises: determining that a number of records among the set of matching records transgresses a threshold value; and attributing the set of matching records between the plurality of records of the database and the set of records to the entity associated with the set of records in response to the determining that the number of records among the set of matching records transgresses the threshold value.  (See Venkatraman paragraph [0060] and Fig. 3 teaching the determination / matching of collected record data to existing bad actor data and subsequent classification of bad actors that exceed configurable threshold as High Value Targets.)  

Regarding claim 4:  Venkatraman teaches wherein the set of records include an identifier that identifies the entity.  (See Venkatraman paragraph [0013] teaching the association of an entity identifier with an entity.)  

Regarding claim 5:  Venkatraman teaches wherein the set of records comprise transaction data, social network data, consumer data, provisioning data, and product data.  (See Venkatraman Fig. 4 in the context of paragraphs [0004] and [0038]-[0040] teaching the collection of a variety of exemplary data such as shipping and eCommerce data, social network data, people data ISP’s and IP addresses, and products / product names.)  


Regarding claim 6:  Venkatraman teaches wherein the set of records indicate a first trajectory, the set of matching records indicate a second trajectory, and the identifying the set of matching records between the plurality of records of the database and the set of records associated with the entity is based on the first trajectory and the second trajectory.  (See Venkatraman Abstract and [0013] discussing receiving a set of collection data from a set of services, the set of collection data comprising a set of brand data for comparison against a control set of data stored in a database and having a set of fields and via the digital communications network a query. An entity identification module identifies and extracts within the set of collection data a set of entity data, compares the set of entity data against a set of entity control data to resolve entity identification, associates an entity identifier with the identified entity, and determines a set of relationship data between entities, and using a matching module adapted to receive data derived from the set of collection data and compare the received data against a set of known brand data and generate a set of comparison data and an output indicating a presence of a match.  See also, paragraphs [0063]-[0064] teaching the comparison of data/.record attributes to locate matches between data / records from data sources and records existing in an ERD [Entities and Relations Database].  It is noted that a trajectory “can be” overlapping data records, esp. in regards to a particular field of each record.  See [091] and [093] of the as-filed specification.)  




Regarding claim 7:  Venkatraman does not explicitly teach the remaining limitations as claimed.  Ellard, though, teaches wherein the identifying the set of matching records includes: determining a first unicity of the set of records; determining a second unicity of the matching set of records; and performing a comparison of the first unicity and the second unicity. (See Ellard discussing the determination of unique fields in received data/records with the unique fields of data records within a database, noting that unicity appears to relate to unique records [which have fields as their components] and amount of “overlap” between records as discussed in [095] of the as-filed Specification.)


Regarding claim 8:  Venkatraman teaches wherein the attributing the set of matching records to the entity associated with the set of records includes: assigning the identifier that identifies the entity to the set of matching records.  (See Venkatraman paragraph [0013] teaching the association of an entity identifier with an entity.  See Venkatraman paragraph [0060] and Fig. 3 teaching the determination / matching of collected record data to existing bad actor data and subsequent classification of bad actors that exceed configurable threshold as High Value Targets [thereby assigning a “high value bad actor” status to the match].)  


Claims 9-15 are substantially similar to claims 2-8, respectively, and therefore likewise rejected.  

Claims 16-21 are substantially similar to claims 2-7, respectively, and therefore likewise rejected.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.
Non-Patent Literature
Microsoft Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, © 2002, page 141.
Definition of “database” and being composed of records (p. 141).

US Patent Application Publications
Feldschuh 	 				2014/0330845
Methods for record linkage and comparing attributes. Embodiments of the present invention associate data records using distance measures and weights. More particularly, embodiments of the present invention generate a weight-based comparison of attributes. More specifically, embodiments of the present invention involve deduplication of records in a single database and linkage of records in multiple databases. In some embodiments of the invention, records may be merged into a master database based on the linkage and comparison of attributes. In addition, embodiments of the present invention may calculate a quality measure to be used in comparing attributes and records. (Abstract).
Erenrich 	 				2014/0279299
A technique for identifying related transaction records from a database storing transaction records for multiple entities includes grouping transaction records with a common attribute value into transaction record sets, receiving a selection of an exemplar record set and determining the probability the transaction record set stores transaction records associated with a first entity. Other operations include resolving the transaction record set as storing transaction records associated with the first entity. This improves the process of identifying related transaction records because related transaction records missed by string comparisons transaction record attributes are detected. (Abstract).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




November 2, 2022